ACCEPTED
                                                                                        03-14-00505-CV
                                                                                               4096336
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   2/10/2015 3:51:52 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                            CAUSE NO. 03-14-00505-CV

            _________________________________________________
                                                           FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                          IN THE COURT OF APPEALS    2/10/2015 3:51:52 PM
                      FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                               AUSTIN DIVISION               Clerk
            _________________________________________________


JERRY HOFROCK                            §
                                         §
v.                                       §
                                         §
JUDY HORNSBY                             §

             _______________________________________________

        NOTICE OF APPEARANCE AS LEAD APPELLATE COUNSEL
           _______________________________________________




                                         Eric Stoebner
                                         Texas Bar No. 24046919
                                         Justin Bradford Smith
                                         Texas Bar No. 24072348
                                         Harrell, Stoebner, & Russell, P.C.
                                         2106 Bird Creek Drive
                                         Temple, Texas 76502
                                         Phone: (254) 771-1855
                                         FAX: (254) 771-2082
                                         Email: justin@templelawoffice.com

                                         ATTORNEYS FOR APPELLEE




Notice of Appearance as Lead Appellate Counsel                                Page 1
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
TO THE HONORABLE COURT OF APPEALS:

      1. The undersigned counsel hereby enters his appearance as lead appellate

counsel for JUDY HORNSBY, Appellee.

      2. Notices may be served on lead appellate counsel via email at

justin@templelawoffice.com.

                                                 Respectfully submitted:


                                                 /s/ Justin Bradford Smith

                                                 /s/ Eric Stoebner
                                                 Eric Stoebner
                                                 Texas Bar No. 24046919

                                                 Justin Bradford Smith
                                                 Texas Bar No. 24072348
                                                 Harrell, Stoebner, & Russell, P.C.
                                                 2106 Bird Creek Drive
                                                 Temple, Texas 76502
                                                 Phone: (254) 771-1855
                                                 FAX: (254) 771-2082
                                                 Email: justin@templelawoffice.com

                                                 ATTORNEY FOR APPELLANT




Notice of Appearance as Lead Appellate Counsel                                 Page 2
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
                            CERTIFICATE OF SERVICE

      I hereby certify that, on February 10, 2015, a true and correct copy of the

Appellee’s Notice of Appearance as Lead Appellate Counsel was provided to

counsel below via eservice:

Jerry Hofrock
1601 Eagle Wing
Cedar Park, Texas 78613
Email: notebanker@gmail.com

                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith




Notice of Appearance as Lead Appellate Counsel                               Page 3
Hofrock v. Hornsby; Cause No. 03-14-00505-CV